United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1603
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Santosh Ram

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: January 30, 2015
                            Filed: February 24, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Santosh Ram pleaded guilty to receiving child pornography, in violation of 18
U.S.C. §§ 2252(a)(2) and (b)(1), and the district court1 sentenced him at the bottom

      1
      The Honorable Jimm Larry Hendren, then United States District Judge for the
Western District of Arkansas, took inactive status on January 1, 2015.
of the Guidelines range to 135 months in prison and 5 years of supervised release.
On appeal, Ram’s counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging Ram’s sentence as substantively unreasonable. Following careful
review, we find that the district court did not abuse its discretion in denying Ram’s
request for a variance, and that Ram’s sentence is not unreasonable. See United
States v. Acosta, 619 F.3d 956, 962–63 (8th Cir. 2010) (review of denial of request
for downward variance); United States v. Jones, 701 F.3d 327, 330–31 (8th Cir. 2012)
(when district court in sentencing defendant makes individualized assessment based
on facts presented and addresses defendant's proffered information in considering 18
U.S.C. § 3553(a) factors, sentence is not unreasonable).

       In pro se submissions, Ram raises additional arguments, all of which we reject.
As to his challenge to the Guidelines computations, we note that at the sentencing
hearing, Ram withdrew all of his objections to the presentence report’s recommended
Guidelines calculations, see United States v. Burnette, 518 F.3d 942, 946 (8th Cir.
2008) (defendant who withdraws objections to presentence report waives appellate
arguments regarding those facts), and he has otherwise identified no plain error
related to his sentence, see id. at 947 (under plain-error review, defendant has burden
to prove procedural error that was plain and affects his substantial rights). Ram’s
ineffective-assistance claims are not properly raised in this direct appeal, see United
States v. Schwarte, 645 F.3d 1022, 1034 (8th Cir. 2011) (claims of ineffective
assistance are generally best litigated in collateral proceedings); and his claim of
innocence, because it is a non-jurisdictional argument, is foreclosed by his guilty
plea, see Walker v. United States, 115 F.3d 603, 604 (8th Cir. 1997).

       Ram also argues that his sentence is unreasonable because the district court
impermissibly considered Ram’s race when fashioning his sentence. Ram names
white inmates who, he says, faced similar charges yet received lower sentences. But
he cites nothing in the record, other than the fact that he is a native of India, to
support his argument. Without any evidence in the record to support this allegation,

                                         -2-
we must reject Ram’s claim. See United States v. Boneshirt, 662 F.3d 509, 519 (8th
Cir. 2011) (that defendant’s sentence is longer than others sentenced for same crime
does not, by itself, evince abuse of sentencing court’s discretion). Ram’s remaining
arguments are either raised for the first time on appeal, see United States v.
Castellanos, 608 F.3d 1010, 1019 (8th Cir. 2010) (explaining general rule that court
will not consider issues raised for first time on appeal), or are without merit and do
not warrant further discussion.

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues for review. Accordingly,
we affirm the judgment of the district court, and we grant counsel’s motion to
withdraw, subject to counsel informing Ram about the procedures for seeking
rehearing and filing a petition for certiorari.
                       ______________________________




                                         -3-